

Exhibit 10.19






ITRON, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN
 
ARTICLE I. ESTABLISHMENT AND NATURE OF PLAN
 
The Company established the Plan effective October 1, 1991.  The Plan was
amended and restated effective August 1, 1996, and was further amended in
2007.  The Plan is amended and restated in its entirety effective January 1,
2008, and this amendment and restatement applies to all amounts deferred under
the Plan that remain unpaid on or after January 1, 2008 (whether deferred
before, on or after January 1, 2005).  The purpose of the Plan is to permit a
select group of management and highly compensated employees of the Company to
defer receipt of a portion of their anticipated compensation in addition to the
amount that they can defer under the Company's 401(k) plan.  The Company intends
that the Plan shall constitute, and shall be construed and administered as, an
unfunded plan of deferred compensation within the meaning of the Employee
Retirement Income Security Act of 1974, as amended, and the Code.
 
ARTICLE II.  DEFINITIONS
 
Whenever used herein, the following terms shall have the respective meanings set
forth below, unless the context clearly indicates otherwise.  In addition,
unless some other meaning or intent is apparent from the context, the plural
shall include the singular and vice versa; and masculine, feminine and neuter
words shall be used interchangeably.
 
2.1           "Account" means, with respect to each Participant, the account
established by the Company to reflect the Deferrals under Article IV and the
Matching Contributions under Article V below, increased (decreased) by allocated
earnings (losses) and income (expenses) as determined under Article VI below.
 
2.2           "Administrator" means the person or persons appointed by the
Compensation Committee to administer the Plan or, if no such person has been
appointed, the Compensation Committee.
 
2.3           "Beneficiary" means the person, trust or other entity designated
by the Participant in accordance with Section 8.4 below to receive payment under
the Plan in the event of the Participant's death.
 
2.4           "Board" means the Board of Directors of Itron, Inc.  With respect
to the exercise of authority hereunder, not otherwise delegated, including, but
not limited to, the powers to amend, modify or terminate the Plan, "Board" shall
mean the Board acting through the Compensation Committee or such other
committees, officers or persons as the Board may authorize from time to time.
 
2.5           "Bonus" means any amount paid to an Eligible Employee as a bonus
pursuant to a bonus arrangement maintained by the Company, before payroll
deduction (including, without limitation, payroll deductions for taxes,
deferrals under this Plan and deferrals under the Itron, Inc. Incentive Savings
Plan).
 
2.6           "Change of Control" means any of the following:
 

 
(a)
the purchase or other acquisition by any person, entity or group of persons,
within the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of
1934 (the "Act"), or any comparable successor provisions, of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Act) of
fifteen percent (15%) or more of either the Company's then outstanding shares of
common stock or the combined voting power of the Company's then outstanding
securities entitled to vote generally;

 

 
(b)
during any period of twenty-four (24) consecutive months, individuals who at the
beginning of such period constituted the Board cease for any reason to
constitute at least a majority of the Board, unless the election of each new
director, or his or her nomination for election by the stockholders of the
Company, was approved by a vote of at least two-thirds (2/3) of the directors
then still in office who were directors at the beginning of such period;

 

 
(c)
the approval by the stockholders of the Company of a reorganization, merger,
consolidation or share exchange, in each case, with respect to which persons who
were stockholders of the Company immediately prior to such reorganization,
merger, consolidation or share exchange do not, immediately thereafter, own more
than eighty-five percent (85%) of the combined voting power entitled to vote
generally in the election of directors of the reorganized, merged, consolidated
or exchanged Company's then outstanding securities; or

 

 
(d)
the approval by the stockholders of the Company of the complete liquidation or
dissolution of the Company or an agreement for the sale of all or substantially
all of the Company's assets.

 
2.7           "Code" means the Internal Revenue Code of 1986, as now or
hereafter amended and in effect.
 
2.8           "Company" means Itron, Inc. and any other corporation or other
entity that is aggregated with Itron, Inc. under Code Section 414(b) or (c) to
which the Board, in its sole discretion, may from time to time extend the Plan.
 
2.9           "Compensation Committee" means the Compensation Committee of the
Board.
 
2.10           "Deferral Agreement" means the election form(s) promulgated by
the Administrator and executed by the Participant authorizing the deferral of
Salary and/or Bonus and consenting to the terms and conditions of the Plan, the
same as if the Participant were a signatory hereto.
 
2.11           "Eligible Employee" means an employee of the Company who meets
the eligibility requirements set forth in Article III below.
 
2.12           "Hostile Change of Control" means an event or occurrence
described in Section 2.6(a), (c) or (d) above that occurs without the prior
recommendation, approval or consent of the Board or an event or occurrence
described in Section 2.6(b) above.
 
2.13           "Measurement Fund" means a phantom investment fund designated by
the Administrator to serve as a measurement device for purposes of valuing the
portion, if any, of a Participant’s Account allocated to such phantom investment
fund.
 
2.14           "Participant" means an Eligible Employee who has elected, under
the Plan to defer payment of Salary and/or Bonus.  A person remains a
Participant so long as he has an Account balance under the Plan, whether or not
he remains an Eligible Employee.
 
2.15           "Plan" means the Itron, Inc. Executive Deferred Compensation
Plan, as set forth herein, together with all amendments hereto.
 
2.16           "Salary" means the base salary paid to an Eligible Employee by
the Company before payroll deduction.
 
2.17           "Specified Employee" means a Participant who, as of the date of
the Participant's Termination, is a key employee of the Company.  A Participant
is a key employee if the Participant meets the requirements of Code
Section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with the
regulations thereunder and disregarding Code Section 416(i)(5)) at any time
during the 12 month period ending on a "specified employee identification
date."  If a Participant is a key employee as of a specified employee
identification date, he or she shall be treated as a Specified Employee for the
12 month period beginning on the related "specified employee effective
date."  Unless Itron, Inc. has designated different dates in accordance with the
provisions of Treasury Regulation Sections 1.409A-1(i)(3), (4) and (8), the
specified employee identification date shall be December 31 of each year and the
specified employee effective date shall be the following April 1.
 
2.18           "Termination" and its derivations, such as "Terminate," mean
separation from service as an Employee within the meaning of Code Section 409A
and the regulations thereunder, voluntarily or involuntarily, for any reason
other than death.
 
2.19           "Trust" means the Itron, Inc. Benefits Protection Trust, as now
or hereafter amended and in effect.
 
2.20           "Unforeseeable Emergency" means a severe financial hardship to
the Participant resulting from an illness or accident of the Participant, of the
Participant's spouse, the Participant's Beneficiary or the Participant's
dependent (as defined in Code Section 152(a), without regard to
Sections 152(b)(1), (b)(2) and (d)(1)(B)), loss of the Participant's property
due to casualty (including the need to rebuild a home following damage to a home
not otherwise covered by insurance, for example, not as a result of a natural
disaster); or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.  For
example, the following may be Unforeseeable Emergencies:  (a) the imminent
foreclosure of or eviction from the Participant's primary residence may
constitute an Unforeseeable Emergency; (b) the need to pay for medical expenses,
including nonrefundable deductibles, as well as for the costs of prescription
drug medication may constitute an Unforeseeable Emergency; or (c) the need to
pay for the funeral expenses of a spouse, a Beneficiary, or a dependent (as
defined in Code Section 152, without regard to Sections 152(b)(1), (b)(2) and
(d)(1)(B)).  Examples of events not considered Unforeseeable Emergencies include
the need to pay for tuition or the desire to purchase a home.
 
ARTICLE III.  ELIGIBILITY AND PARTICIPATION
 
3.1           Eligibility.  All executive officers of Itron, Inc., and such
other employees of the Company as the Board may designate from time to time,
shall be eligible to participate in the Plan as of the date designated by the
Board; provided, however, that the Board may revoke an active Participant's
privilege to make prospective deferrals to this Plan at any time.
 
3.2           Participation.  An Eligible Employee shall become a Participant by
completing a Deferral Agreement and filing it with the Company in accordance
with Article IV below.
 
ARTICLE IV.  DEFERRALS
 
4.1           Salary Deferrals.
 
(a)           Prior to the beginning of each calendar year, an Eligible Employee
may elect to defer receipt of up to fifty percent (50%) of the Salary that he
anticipates earning for services performed during such calendar year.  Such
election shall be made by filing a Deferral Agreement with the Company in the
manner and by the time specified by the Administrator; provided, however that
such Deferral Agreement must be filed with the Company prior to the first day of
the first calendar year for which it is to be effective and shall become
irrevocable with respect to a calendar year on the last day of the calendar year
immediately preceding such calendar year (or such earlier date as the
Administrator may prescribe).  Notwithstanding the foregoing, an Eligible
Employee who first becomes eligible to participate in the Plan during a calendar
year may elect to defer Salary that has not yet been earned in that calendar
year (as of the date his Deferral Agreement is filed with the Company) within
thirty (30) days after becoming eligible to participate.
 
(b)            In addition to, or in lieu of, deferrals pursuant to subsection
(a) immediately above, prior to the beginning of each calendar year, an Eligible
Employee may elect to defer receipt of Salary that he anticipates earning for
services rendered in such calendar year in an amount equal to the amount of any
salary deferrals (and related earnings) returned to him during such year from
the Itron, Inc. Incentive Savings Plan due to such plan’s failure to satisfy the
actual deferral percentage test under Section 401(k)(3) of the Code.  Such
election shall be made by filing a Deferral Agreement with the Company in the
manner and by the time specified by the Administrator; provided, however, that
such Deferral Agreement must be filed with the Company prior to the first day of
the first calendar year for which it is to be effective and shall become
irrevocable with respect to a calendar year on the last day of the calendar year
immediately preceding such calendar year.
 
4.2           Bonus Deferrals.  An Eligible Employee may elect to defer receipt
of up to fifty percent (50%) of any Bonus that he anticipates receiving.  Such
election shall be made by filing a Deferral Agreement with the Company in the
manner and by the time specified by the Administrator; provided, however that
(a) if such Bonus is “performance-based compensation,” as defined in Treasury
Regulation 1.409A-1(e), such Deferral Agreement must be filed with the Company
(and become irrevocable) no later than June 30 of the calendar year in which the
services to which the Bonus relates are performed, and (b) if such Bonus is not
“performance-based compensation,” such Deferral Agreement must be filed with the
Company (and become irrevocable) no later than the end of the calendar year
preceding the calendar year in which the services to which the Bonus relates are
performed.
 
4.3           Changes in Deferral Elections.  Subject to Section 8.3 below, a
Participant's Deferral Agreement shall remain in effect from calendar year to
calendar year until terminated or modified by the Participant or until the
Participant ceases to be an Eligible Employee.  A Participant may terminate or
modify his Deferral Agreement, effective as of the first day of any subsequent
calendar year, by filing a new Deferral Agreement with the Company in accordance
with the provisions of Section 4.1 and/or 4.2 above, as applicable.
 
4.4           Accounting.  The Company shall credit a Participant's deferrals
pursuant to Section 4.1 and 4.2 above to the Participant's Account on the date
such amounts would have been paid to the Participant had they not been deferred
by the Participant (or as soon as administratively practicable thereafter).
 
ARTICLE V.  MATCHING CONTRIBUTIONS
 
5.1           Amount of Matching Contributions.  A Participant’s Account shall
be credited with matching contributions in an amount equal to fifty percent
(50%) of the first six percent (6%) of total Salary and Bonuses deferred under
the Plan by such Participant during a payroll period.  Matching contributions
shall be credited to a Participant whose employment with the Company terminates
based upon the total Salary and Bonuses deferred under the Plan by such
Participant through his termination date.
 
5.2           Accounting.  The Company shall credit its matching contribution
for a payroll period for a Participant to the Participant's Account at the same
time as it credits the deferrals to which such contributions relate to such
Account.
 
ARTICLE VI.  ACCOUNTS
 
6.1           Establishment and Nature of Participant Accounts.  The Company
shall establish and maintain in the name of each Participant an Account to
reflect the Participant's interest under the Plan.  The maintenance of such
Accounts is for record keeping purposes only.  No funds or other assets of the
Company shall be segregated or attributable to the amounts that may be credited
to a Participant's Accounts from time to time, but rather benefit payments under
the Plan shall be made from the general assets of the Company at the time any
such payments become due and payable.
 
6.2           Account Earnings.
 
(a)           Allocation of Gains and Losses.  Participant Accounts shall be
adjusted on a daily basis (through the date immediately preceding the date on
which the last payment to the Participant or Beneficiary, as applicable, is
processed), according to the performance of the Measurement Fund(s) selected by
the Participant pursuant to Section 6.2(b).  Credits and debits to a
Participant’s Account on a particular day shall be taken into account for
purposes of calculating earnings or losses in a manner determined by the
Administrator.
 
(b)           Allocation to Measurement Funds.  A Participant may allocate and
reallocate his Account among the various Measurement Funds designated by the
Administrator from time to time.  All such allocations and reallocations must be
made in accordance with, and subject to, such rules and procedures as the
Administrator may establish.  To the extent a Participant fails to allocate his
or her Account to a Measurement Fund, such Participant will be deemed to have
selected the Measurement Fund designated by the Administrator as the default
Measurement Fund.
 
(c)           No Actual Investment.  Notwithstanding any provision in the Plan
to the contrary, the Measurement Funds are to be used for measurement purposes
only.  Neither the Participant’s selection of a Measurement Fund nor the
crediting or debiting of amounts to the Participant’s Account in accordance with
that selection shall be considered or construed as an actual investment of the
Participant’s Account in any Measurement Fund or as requiring the Company or the
Administrator to invest any assets in any Measurement Fund or in any other
particular investment.  In the event that the Company or the Administrator, in
its own discretion, decides to invest funds in any or all of the investments on
which the Measurement Funds are based, no Participant (or Beneficiary) shall
have any rights in or to such investments.  Without limiting the foregoing, a
Participant’s Account balance shall at all times be a bookkeeping entry only and
shall not represent any investment made on his or her behalf by the Company or
the Administrator; the Participant shall at all times remain an unsecured
creditor of the Company.  The Administrator is under no obligation to offer any
particular investment as a Measurement Fund and may discontinue, substitute,
modify or add Measurement Funds at any time.
 
6.3           Account Statements.  After the close of each calendar year, or
more frequently as the Administrator, in its sole discretion, determines, the
Company shall furnish each Participant with a statement of the value of his
Account.
 
ARTICLE VII.  VESTING
 
A Participant shall be fully vested in his Account at all times, subject only to
the Participant's status as a general unsecured creditor of the Company in the
event of its insolvency or bankruptcy.
 
ARTICLE VIII.  DISTRIBUTIONS
 
8.1           Timing of Distribution.  Except as provided otherwise in this
Article VIII, a Participant's Account shall be distributed or commence to be
distributed to the Participant within ninety (90) days after the Participant's
Termination.
 
8.2           Form of Distribution.  Except as provided otherwise in this
Article VIII, a Participant's Account shall be distributed to the Participant in
either a lump sum or in approximately equal annual installments over a period
not to exceed ten (10) years.  Said form shall be irrevocably elected by the
Participant on the Participant's initial Deferral Agreement; provided, however,
that the Participant may, with the consent of the Administrator, change the
distribution form, provided such change does not result in the acceleration of
payments within the meaning of Code Section 409A.  Any such change (a) must be
requested in writing (and such request must be filed with the Administrator) at
least twelve (12) months prior to the date on which the Participant Terminates,
(b) shall automatically result in the distribution (or commencement of
distribution) of the Participant's benefit being delayed until the fifth (5th)
anniversary of the date on which it would otherwise have occurred (or
commenced), (c) shall not take effect for twelve (12) months after the date on
which such change request is filed with the Administrator, and (d) shall not be
effective unless and until approved by the Administrator.  Any change requested
which does not meet all the above requirements shall be null and void.  If a
Participant fails to elect a form of distribution on his initial Deferral
Agreement, then such Participant shall be deemed to have initially elected a
lump sum distribution.
 
8.3           Unforeseeable
Emergency.  (a)                                                                           Any
Participant who experiences an Unforeseeable Emergency may request a
distribution from his Account under the Plan.  The amount of any such
distribution may not exceed the lesser of the balance in the Participant's
Account as of the date of distribution or the amount reasonably necessary to
satisfy the emergency need (which may include amounts necessary to pay Federal,
state, local or foreign income taxes or penalties reasonably anticipated to
result from the distribution).  Whether a Participant has experienced an
Unforeseeable Emergency permitting a distribution under this Section 8.3 shall
be determined by the Administrator based on the relevant facts and circumstances
of each case, but, in any case, a distribution on account of an Unforeseeable
Emergency may not be made to the extent that the emergency need is or may be
relieved through reimbursement or compensation by insurance or otherwise, by
liquidation of the Participant's assets (to the extent the liquidation would not
itself cause severe financial hardship), or by cessation of deferrals under the
Plan.  A Participant shall be required to submit a written request for such a
withdrawal, together with such supporting documentation as the Administrator may
require, to the Administrator for review and approval.  If the Administrator
approves the Participant's request, the Participant's deferrals under the Plan
shall be cancelled prospectively, effective upon the date of such approval, and
any distribution shall be made within ninety (90) days after such approval.  If
the requesting Participant's emergency need can be satisfied simply by
cancelling the Participant's deferrals under the Plan without a corresponding
distribution, then the Administrator may authorize such cancellation, even
though no distribution can be made.  A Participant whose deferrals have been
cancelled under this subsection (a) may not recommence deferrals under the Plan
until the first day of the following calendar year.
 
(b)           A Participant's deferrals shall be cancelled prospectively upon
the Participant's receipt of a hardship withdrawal from the Itron, Inc.
Incentive Savings Plan or any other 401(k) plan sponsored, maintained or
contributed to by the Company.  A Participant whose deferrals have been
cancelled under this subsection (b) may not recommence deferrals under the Plan
until the first day of the first calendar year commencing at least six (6)
months after the date of such hardship withdrawal.
 
(c)           The recommencement of deferrals following cancellation pursuant to
this Section 8.3 shall be governed by the provisions of Sections 4.1 and 4.2
above.
 
8.4           Death Benefits.
 
(a)           Upon the death of a Participant, any portion of the Participant's
Account that has not yet been distributed shall be paid in a lump sum to the
Participant's Beneficiary within ninety (90) days after the Participant's death.
 
(b)           A Participant shall designate his Beneficiary on such form (filed
with the Company) as the Administrator shall prescribe and may change that
designation at any time by filing a new beneficiary designation with the
Company.  Any such change shall be effective only if the Participant is alive at
the time the Company receives such change.  The most recent beneficiary
designation on file with the Company shall be controlling.  If the Participant
fails to designate a Beneficiary, or if all of the Participant's designated
Beneficiaries predecease the Participant, then the Participant's Beneficiary
shall be the Participant's surviving spouse or, if the Participant has no
surviving spouse, the Participant's surviving children in equal shares, or, if
the Participant has no surviving spouse or surviving children, the Participant's
estate.
 
8.5           Payments to Specified Employees.  Notwithstanding the foregoing,
in the case of any Specified Employee, payments due upon Termination shall not
be made (or commence to be made) before the date that is six (6) months after
the date of Termination (or if earlier, the date of such Specified Employee's
death).  Any amounts that would have been paid during the six (6) month period
immediately following Termination but for such delay will be paid on the first
business day following the date that is six (6) months after the Specified
Employee's date of Termination.
 
8.6           Delay Due to Non-Deductibility under Section
162(m).  Notwithstanding any provision of the Plan to the contrary, but subject
to the requirements of Code Section 409A, the Company may delay any payment
under the Plan to the extent it reasonably anticipates that if the payment were
made as scheduled, the Company's deduction with respect to such payment would
not be permitted due to the application of Code Section 162(m).  Subject to the
requirements of Code Section 409A, any payment that is delayed under this
Section 8.6 shall be paid during the first taxable year of the Company in which
the Company reasonably anticipates, or should reasonably anticipate, that if the
payment is made during such year, the deduction of such payment will not be
barred by application of Code Section 162(m).
 
8.7           Distribution in Event of Taxation.  Notwithstanding any provision
in the Plan to the contrary, if this Plan fails to meet the requirements of Code
Section 409A and the regulations thereunder, the Administrator may distribute to
each Participant an amount from his or her Account not to exceed the amount
required to be included in such Participant’s income as a result of the Plan’s
failure to meet such requirements.
 
ARTICLE IX.  ADMINISTRATION
 
9.1           Plan Administration.  (a)  The Plan shall be administered by the
Administrator.
 
(b)           The Administrator shall have and exercise all discretionary and
other authority to control and manage the operation and administration of the
Plan, except such authority as is specifically allocated otherwise by or under
the terms hereof, and shall have the power to take any action necessary or
appropriate to carry out such responsibilities.  Without limiting the foregoing,
and in addition to the authority and duties specified elsewhere herein, the
Administrator shall have the discretionary authority to construe, interpret and
apply the terms and provisions of the Plan; to prescribe such rules and
regulations, and issue such directives, as it deems necessary or appropriate for
the administration of the Plan; and to make all other determinations and
decisions as it deems necessary or appropriate for the administration of the
Plan.  The Administrator may correct any defect or supply any omission or
reconcile any inconsistency in the Plan in the manner and to the extent it deems
expedient.  Decisions of the Administrator shall be final and binding upon the
Participants, and their legal representatives and Beneficiaries.
 
(c)           No Participant who represents or is authorized to act on behalf of
(or who is a member of) the Administrator or the Board may decide, determine or
act on any matter that affects the distribution, nature or method of settlement
of solely his Account under the Plan, except in exercising an election available
to that member in his capacity as a Participant.
 
9.2           Finality of Determination.  Except as provided in Sections 9.6(d)
and (e) below with respect to appeals of claim denials, the determination of the
Administrator with respect to any question arising out of or in connection with
the administration, interpretation, and application of the Plan shall be final,
binding, and conclusive upon all persons and shall be given the greatest
deference permitted by law.
 
9.3           Expenses.  All expenses and costs incurred in connection with the
administration and operation of the Plan and Trust shall be borne by the
Company.
 
9.4           Legal Proceedings.  Neither the Company, the Board, the
Compensation Committee, the Administrator nor any other person shall be bound
to institute any legal action against or between any person or persons, unless
it shall first have been indemnified to its satisfaction by the Plan.  If any
dispute shall arise regarding the person to whom payment or delivery of any sums
or property should be made by the Company, or regarding any act to be performed,
the Company may, in its sole discretion, retain such payment and postpone the
performing of such act until final adjudication of such dispute shall have been
made in a court of competent jurisdiction or otherwise to the satisfaction of
the Company or until the Company shall have been indemnified against loss to its
satisfaction.
 
9.5           Disputed Payee or Act.  If any dispute arises regarding the person
to whom payment or delivery of any sums or property should be made by the
Company, or regarding any act to be performed, the Company may, in its sole
discretion, retain such payment and postpone the performing of such act until
final adjudication of such dispute has been made in a court of competent
jurisdiction or otherwise to the satisfaction of the Company or until the
Company has been indemnified against loss to its satisfaction.
 
9.6           Claims Procedure.
 
(a)           Filing a Claim.  Benefits under the Plan shall be paid only if the
Administrator or the Compensation Committee decides, in its sole and absolute
discretion, that the Participant or Beneficiary, as applicable (the "Claimant")
is entitled to them.  A Participant or a Beneficiary (the "Claimant"), or the
authorized representative of either, shall file a claim for benefits under the
Plan with the Administrator in writing.  The Administrator may prescribed a
particular form for filing such claims, and, if it does so, a claim will not be
deemed properly filed unless such form is used, but the Administrator shall
provide a copy of such form to any person whose claim for benefits is improper
solely for this reason.
 
(b)           Claim Review.  Claims will be decided by the Administrator (or, if
the Administrator is the Compensation Committee, the senior human resources
officer of Itron, Inc., or another individual designated by the Compensation
Committee), which will make its decision with respect to a claim and notify the
Claimant (or his authorized representative) in writing of such decision within
ninety (90) days after receiving the claim.  The Administrator (or the designee)
may extend this ninety-day (90-day) period for an additional ninety (90) days if
it determines that special circumstances require additional time to process the
claim.  The Administrator (or the designee) will notify the Claimant (or his
authorized representative) in writing of any such extension within ninety
(90) days of receiving the claim.  The notice will included the reason(s) why
the extension is necessary and the date by which the Administrator (or the
designee) expects to render its decision on the claim.
 
If a claim is partially or completely denied, the written notice to the Claimant
(or his authorized representative) will include:
 

 
(1)
The specific reason or reasons for the denial;

 

 
(2)
Reference to the specific Plan provisions on which the denial is based;

 

 
(3)
A description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

 
(4)
A description of the Plan’s claim appeal procedure (and the time limits
applicable thereto), including a statement of the Claimant's right to bring a
civil action under Section 502(a) of ERISA, following an adverse determination
on appeal.

 
If a Claimant submits a claim in accordance with the procedure described above
and does not hear from the Administrator (or the designee) within ninety (90)
days, the Claimant may consider the claim denied.
 
(c)           Appealing a Claim Denial.  If a claim is partially or completely
denied, the Claimant has the right to appeal the denial.  To appeal a claim
denial, the Claimant (or his authorized representative) must file a written
request for appeal with the Compensation Committee within sixty (60) days after
receiving written notice of the claim denial.  This written request for appeal
should include:
 

 
(1)
A statement of the grounds on which the appeal is based;

 

 
(2)
Reference to the specific Plan provisions that support your claim;

 

 
(3)
The reason(s) or argument(s) why the Claimant believes the claim should be
granted and the evidence supporting each reason or argument; and

 

 
(4)
Any other comments, documents, records or information relating to the claim that
the Claimant wishes to submit.

 
The Claimant (or his authorized representative) will be provided, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant (within the meaning of 29 C.F.R.
§ 2560.503-1(m)(8)) to his claim.
 
(d)           Decision on Appeal.  Appeals will be decided by the Compensation
Committee, which will render its decision with respect to an appeal and notify
the Claimant (or his authorized representative) in writing of such decision
within sixty (60) days after receiving the appeal.  The Compensation Committee
may extend this sixty-day (60-day) period for an additional sixty (60) days if
it determines that special circumstances require additional time to process the
appeal.  The Compensation Committee will notify the Claimant (or his authorized
representative) in writing of any such extension within sixty (60) days of
receiving the appeal.  The notice will included the reason(s) why the extension
is necessary and the date by which the Compensation Committee expects to render
its decision on the appeal.  In reaching its decision, the Compensation
Committee will take into account all of the comments, documents, records and
other information that the Claimant (or his authorized representative)
submitted, without regard to whether such information was submitted or
considered by the Administrator in its initial denial of the claim.
 
If a claim is partially or completely denied on appeal, the written notice of
claim denial will include the following:
 

 
(1)
The specific reason or reasons for the denial;

 

 
(2)
Reference to the specific Plan provisions on which the denial is based;

 

 
(3)
A statement that the Claimant (or his authorized representative) is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (within the meaning of 29
C.F.R. § 2560.503-1(m)(8)) to the claim; and

 

 
(4)
A statement of the Claimant's right to bring an action under Section 502(a) of
ERISA.

 
If a Claimant files an appeal in accordance with the procedure described above
and does not hear from the Administrator within sixty (60) days, the Claimant
may consider the appeal denied.
 
(e)           Filing Suit.  A Participant or Beneficiary must comply with the
claim and appeal procedures described above before seeking any other legal
recourse (including filing a law suit) regarding claims for benefits.  If a
Claimant wishes to file a court action after exhausting the foregoing
procedures, the Claimant (or his authorized representative) must file such
action in a court of competent jurisdiction within one hundred eighty (180) days
after the date on which the Claimant (or his authorized representative) received
the Administrator's written denial of the appeal.  Court actions may not be
commenced after this one hundred eighty (180) day period.  Any judicial review
of the Compensation Committee's decision on a claim will be limited to whether,
in the particular instance, the Compensation Committee abused its
discretion.  In no event will such judicial review be on a de novo basis,
because the Compensation Committee has discretionary authority to determine
eligibility for (and the amount of) benefits under the Plan and to construe and
interpret the terms and provisions of the Plan.
 
ARTICLE X.  HOSTILE CHANGE OF CONTROL
 
10.1           Benefits Protection Trust.  As soon as administratively
practicable (but in no event more than 14 days) after a Hostile Change of
Control, the Company shall contribute to the Trust an amount equal to the total
of the Participants' Account balances as of the date of the Hostile Change of
Control, less the amount already held in the Trust with respect to such
Accounts, provided that the Company is not then insolvent.  In addition, on and
after a Hostile Change of Control, the following shall apply (provided that the
Company is not then insolvent):
 

 
(a)
As soon as administratively practicable (but in no event more than 14 days)
after the end of the month in which occurs a Hostile Change of Control and each
month commencing thereafter, Company shall make an irrevocable contribution to
the Trust in an amount that is equal to any amounts deferred pursuant to
Article IV hereof by Participants during such month.

 

 
(b)
As soon as administratively practicable (but in no event more than one month)
after the end of the calendar year in which occurs a Hostile Change of Control
and each calendar year commencing thereafter, Company shall make an irrevocable
contribution to the Trust in an amount equal to any Matching Contribution
required to be made under this Plan pursuant to Section 5.1 hereof.

 

 
(c)
As soon as administratively practicable (but in no event more than two and
one-half months) after the end of the calendar year in which occurs a Hostile
Change of Control and each calendar year commencing thereafter, Company shall
make an irrevocable contribution to the Trust in an amount that is equal to the
total amount credited to the Participants' Accounts pursuant to Section 6.2
above, if any, for such calendar year.

 
The Company shall be insolvent if either (i) it is generally unable to pay its
debts as they become due unless such debts are the subject of a bona fide
dispute, or (ii) the Company is subject to a pending proceeding as a debtor
under the United States Bankruptcy Code.  The Company shall have no obligation
to contribute to the Trust or any other "rabbi" trust with respect to the Plan
except in the event of a Hostile Change of Control.
 
10.2           Legal Defense Trust.  Immediately upon a Hostile Change of
Control, the Company shall contribute to the Itron, Inc. Legal Defense Trust
such amount as may be specified in the trust agreement for such trust for
purposes of reimbursing Participants for legal fees and other related costs
incurred by any Participant in attempting to enforce such Participant's rights
under the Plan, provided that the Company is not then insolvent (as defined in
Section 10.1 above).  The terms and conditions under which such fees and costs
shall be reimbursed shall be set forth in the trust agreement for such trust.
 
10.3           No Amendment After Hostile Change of Control.  This Article X may
not be amended or modified following a Hostile Change of Control.
 
ARTICLE XI.  AMENDMENT, MODIFICATION AND TERMINATION
 
Subject to Section 10.3 above, this Plan may be amended, modified or terminated
at any time by the Board; provided, however, that no amendment, modification or
termination may adversely affect the rights of any Participant, without his
consent, to any benefit under the Plan to which he was entitled prior to the
effective date (or, if later, the adoption date) of such amendment, modification
or termination; and provided further, that the Plan may not be amended, modified
or terminated in any way without the consent of each Participant for a period of
two (2) years following a Change of Control.  No amendment shall be made to the
Plan if such amendment would cause the Plan to be funded, or cause any amounts
allocated to Participants' Accounts under the Plan to be taxable to the
Participants or their Beneficiaries prior to the calendar year of actual receipt
of such amounts, or otherwise cause the Plan to lose its exemption from
ERISA.  In the event of the termination of the Plan, the Accounts shall be
distributed to Participants pursuant to Article VIII above, unless the Board, in
its sole and absolute discretion, directs that distributions occur sooner in
accordance with the provisions of Treasury Regulation
Section 1.409A-3(j)(4)(ix).
 
ARTICLE XII.  MISCELLANEOUS
 
12.1           Plan Year.  The Plan year shall be the calendar year.
 
12.2           Withholding for Taxes and Other Deductions.  The Company shall
have the right to deduct from any deferral, distribution or withdrawal under the
Plan any applicable taxes that it is required by law to withhold.  In addition,
the Company may also deduct from any distribution or withdrawal under the Plan
any amounts owed by the Participant to the Company; provided, however, that the
amount deducted from any distribution or withdrawal may not exceed the amount of
such distribution or withdrawal, less any applicable tax withholding.  The
immediately preceding sentence shall not apply after a Hostile Change of
Control.
 
12.3           No Right to Employment.  Nothing contained in the Plan or in any
Deferral Agreement executed by a Participant in connection herewith shall be
construed to (i) confer upon any employee any right of employment with the
Company, (ii) restrict in any way with the Company's right to terminate or
change the terms or conditions of any employee's employment at any time, or
(iii) confer upon any employee or any other person any claim or right to any
distribution under the Plan except in accordance with its terms.
 
12.4           Alienation Prohibited.  Neither the Participant nor any
Beneficiary shall have any right or ability to alienate, sell, transfer, assign,
pledge or encumber, either voluntarily or involuntarily, any amount due or
expected to become due under the Plan.  Nor shall any such amounts be subject to
garnishment, execution, levy or other seizure by any creditor of a Participant
or Beneficiary.  Notwithstanding the foregoing, the Administrator, in its sole
discretion, may authorize payment (including immediate payment) to an “alternate
payee” to the extent necessary to fulfill a "domestic relations order," as
defined in Code Section 414(p).
 
12.5           General Limitation of Liability.  Neither the Company, the Board,
the Compensation Committee, the Administrator nor any other person shall be
liable, either jointly or severally, for any act or failure to act or for
anything whatsoever in connection with the Plan, or the administration thereof,
except, and only to the extent of, liability imposed because of willful
misconduct, gross negligence or bad faith.  All benefit payments shall be made
solely from the Company's general assets.
 
12.6           Contributions to Trust.  Nothing contained herein shall be
construed or interpreted to preclude the Company from contributing to the Trust,
or from establishing and contributing to any other trust, to facilitate benefit
payments under the Plan prior to a Hostile Change of Control.  All amounts held
in the Trust (both now and in the future) shall be used to pay benefits under
the Plan on a first-come, first-served basis, and shall not be earmarked to pay
benefits to any particular Participant or Beneficiary.
 
12.7           Unfunded Plan.  Notwithstanding the existence of the Trust or any
other trust created pursuant to Section 12.6 above, the Plan shall be
unfunded.  All amounts deferred by, or credited to, Participants under the Plan,
all Participant Accounts established and maintained pursuant to the Plan and all
amounts contributed to the Trust or any other trust established pursuant to
Section 12.6 above shall continue for all purposes to be part of the general
assets of the Company until distributed; all benefits under the Plan shall be
paid solely from the general assets of the Company.  The Plan constitutes a mere
promise by the Company to make benefit payments in the future.  Participants and
Beneficiaries shall have the status of general unsecured creditors of the
Company with respect to the Plan and any rights and benefits thereunder.  No
Participant or Beneficiary shall have any preferred claim to the amounts
credited to a Participant's Accounts or to any assets of the Company (or any
trust established pursuant to Section 12.6 above) on account of a Participant's
participation in the Plan prior to the time such amounts are actually paid to
the Participant or Beneficiary, and then only to the extent of any such payment.
 
12.8           Applicable Law.  The Plan shall be construed and its validity
determined in accordance with the laws of the State of Washington to the extent
such laws are not preempted by federal law.
 
12.9           Severability.  If any provision of the Plan is held by a court of
competent jurisdiction to be illegal, invalid or unenforceable, said illegality,
invalidity or unenforceability shall not affect the remaining provisions of the
Plan, which shall remain fully effective and shall be construed and enforced as
if said illegal, invalid or unenforceable provision had never been included
herein.
 
12.10                      Successors and Assigns.  The terms and conditions of
the Plan, as amended and in effect from time to time, shall be binding upon the
Company's successors and assigns, including without limitation any entity into
which the Company may be merged or with which the Company may be consolidated.
 
12.11                      Compliance with Section 409A.  The Plan is intended
to comply with the requirements of Code Section 409A (including accompanying
regulations and current IRS guidance) and to conform to the current operation of
the Plan.  Notwithstanding any provision of the Plan to the contrary, the Plan
shall be interpreted, operated and administered in a manner consistent with this
intention, so as to avoid the predistribution inclusion in income of amounts
deferred under the Plan and the imposition of any additional taxes or interest
thereon.  With respect to any Participant whose taxable year is not the calendar
year, all references in the Plan to "calendar year," except those in Article V
and Section 6.3 above, shall be deemed to be revised to refer to the
Participant's "taxable year."  The Company and the Administrator may
conclusively presume that a Participant's taxable year is the calendar year
until notified otherwise in writing by the Participant.
 
*           *           *           *           *
 
IN WITNESS WHEREOF, this instrument has been executed by the Company as the
______________________day of __________________________, 2008.
 


 
                                                                         ITRON,
INC.
                                                                     By: _____________________________                                                     
                                                                     Its:_____________________________                                                      
